Title: From Thomas Jefferson to Archibald Hamilton, 26 September 1798
From: Jefferson, Thomas
To: Rowan, Archibald Hamilton


          
            Sir
            Monticello Sep. 26. 98.
          
          To avoid the suspicions & curiosity of the post office which would have been excited by seeing your name and mine on the back of a letter, I have delayed acknoleging the receipt of your favor of July last, till an occasion to write to an inhabitant of Wilmington gives me an opportunity of putting my letter under cover to him. the system of alarm & jealousy which has been so powerfully plaid off in England, has been mimicked here, not entirely without success. the most long sighted politician could not, seven years ago, have imagined, that the people of this wide extended country could have been inveloped in such delusion and made so much afraid of themselves and their own power as to surrender it spontaneously to those who are maneuvring them into a form of government the principal branches of which may be beyond their controul. the commerce of England however has spread it’s roots over the whole face of our country. this is the real source of all the obliquities of the public mind: and I should have had doubts of the ultimate [term] they might attain. but happily the game, to be worth the playing of those engaged in it, must flush them with money. the authorised expences of this year are beyond those of any year in the late war for independance & they are of a nature to beget great & constant expence. the purse of the people is the real seat of sensibility. it is to be [drawn upon] largely, and they will then listen to truths which could not excite them through any other organ. in this state however the delusion has not prevailed. they are sufficiently on their guard to have justified the assurance that should you chuse it for your asylum, the laws of the land, administered by upright judges would protect you from every exercise of power unauthorised by the constitution of the United [sta]tes. the Habeas corpus secures every man here, alien or citizen, against every thing which is not law, whatever shape it may assume. should this or any other circumstance draw your footsteps this way, I shall be happy to be among those who may have an opportunity of testifying by every attention in our power the sentiments of esteem & respect which the circumstances of your history have inspired, and which are peculiarly felt by Sir
          Your most obedt. & most humble servt
          
            Th: Jefferson
          
        